TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00594-CR




                                  Catarino Valdez, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 002352, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING




                Appellant pleaded guilty to aggravated sexual assault of a child. See Tex. Pen. Code

Ann. § 22.021 (West Supp. 2001). The district court adjudged him guilty and assessed punishment

at imprisonment for twenty years, as called for in a plea bargain agreement. Appellant filed a general

notice of appeal.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal

must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised

by written motion and ruled on before trial, or that the trial court granted permission to appeal. Tex.

R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule

25.2(b) limits every appeal in plea bargain, felony case). Appellant’s notice of appeal does not

comply with this rule and fails to confer jurisdiction on this Court. Whitt v. State, 45 S.W.3d 274,

275 (Tex. App.—Austin 2001, no pet.).
              The appeal is dismissed for want of jurisdiction.




                                             Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: November 15, 2001

Do Not Publish




                                                2